
	
		I
		111th CONGRESS
		1st Session
		H. R. 1600
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2009
			Mr. Sestak (for
			 himself, Mr. Rodriguez, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  treatment of autism under TRICARE.
	
	
		1.Treatment of autism under
			 TRICARE
			(a)In
			 generalSection 1077 of title
			 10, United States Code, is amended—
				(1)in subsection (a),
			 by adding at the end the following new paragraph:
					
						(18)In accordance with subsection (g),
				treatment of autism spectrum disorders.
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(g)(1)For purposes of subsection (a)(18),
				treatment of autism spectrum disorders shall be provided if a health care
				professional determines that the treatment is medically necessary. Such
				treatment shall include the following:
								(A)Habilitative or rehabilitative
				care.
								(B)Pharmaceutical agents.
								(C)Psychiatric care.
								(D)Psychological care.
								(E)Speech therapy.
								(F)Occupational therapy.
								(G)Physical therapy.
								(H)Group therapy, if a health care
				professional determines it necessary to develop, maintain, or restore the
				skills of the beneficiary.
								(I)Any other care or treatment that a health
				care professional determines medically necessary.
								(2)Beneficiaries under the age of five who
				have developmental delays and are considered at-risk for autism may not be
				denied access to treatment described by paragraph (1) if a health care
				professional determines that the treatment is medically necessary.
							(3)The Secretary may not consider the
				use of applied behavior analysis or other structured behavior programs under
				this section to be special education for purposes of section 1079(a)(9) of this
				title.
							(4)In carrying out this subsection, the
				Secretary shall ensure that—
								(A)a
				person who is authorized to provide applied behavior analysis or other
				structured behavior programs is licensed or certified by a State, the Behavior
				Analyst Certification Board, or other accredited national certification board;
				and
								(B)if
				applied behavior analysis or other structured behavior program is provided by
				an employee or contractor of a person authorized to provide such treatment, the
				employee or contractor shall meet minimum qualifications, training, and
				supervision requirements consistent with business best practices in the field
				of behavior analysis and autism services.
								(5)In this section:
								(A)The term autism spectrum
				disorders includes autistic disorder, Asperger’s syndrome, and any of
				the pervasive developmental disorders as defined by the most recent edition of
				the Diagnostic and Statistical Manual of Mental Disorders.
								(B)The term habilitative and
				rehabilitative care includes—
									(i)professional counseling;
									(ii)guidance service;
									(iii)treatment programs, including not
				more than 40 hours per week of applied behavior analysis; and
									(iv)other structured behavior programs that a
				health care professional determines necessary to develop, improve, maintain, or
				restore the functions of the beneficiary.
									(C)The term health care
				professional has the meaning given that term in section 1094(e)(2) of
				this
				title.
								.
				(b)RegulationsNot
			 later than 180 days after the enactment of this Act, the Secretary of Defense
			 shall prescribe such regulations as may be necessary to carry out section
			 1077(a)(18) of title 10, United States Code, as added by subsection (a).
			
